UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6412


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARION SHAWN ANDERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:98-cr-00262-WMN-5)


Submitted: August 9, 2017                                         Decided: August 18, 2017


Before GREGORY, Chief Judge, and TRAXLER and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Shawn Anderson, Appellant Pro Se. Philip S. Jackson, Assistant United States
Attorney, Stephen Schenning, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marion Shawn Anderson has filed a duplicative notice of appeal from his

September 29, 2000 criminal judgment. We previously dismissed Anderson’s first notice

of appeal under 4th Cir. R. 45. See United States v. Anderson, No. 00-4734 (4th Cir.

Nov. 30, 2000) (unpublished order). Anderson’s second notice of appeal was dismissed

as untimely. United States v. Anderson, 22 F. App’x 309 (4th Cir. 2001) (No. 01-4518).

Because this is Anderson’s third notice of appeal from the same criminal judgment, we

dismiss the appeal as duplicative. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2